In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00203-CV

JOSEPH GULLIKSEN, Appellant                  §   On Appeal from the 367th District Court

V.                                           §   of Denton County (14-00440-367)

                                             §   May 6, 2021

BEVERLY JO GULLIKSEN A/K/A                   §   Memorandum Opinion by Justice Walker
BEVERLY JO ROSING, Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and judgment is rendered that Appellee Beverly Jo Gulliksen a/k/a

Beverly Jo Rosing take nothing on her petition.

       It is further ordered that appellee Beverly Jo Gulliksen a/k/a Beverly Jo Rosing

shall bear the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Brian Walker
   Justice Brian Walker